Citation Nr: 0102927	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July to December 1948.  
The veteran died in September 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death and DIC under 38 U.S.C.A. 
§ 1318.  In this decision, the RO allowed dependents 
educational assistance under 38 U.S.C.A. Chapter 35.

A notice of disagreement was received in February 1999 which 
indicated disagreement with "denial of DIC benefits."  
Following issuance of a statement of the case in March 1999, 
the appellant filed a substantive appeal (VA Form 9), in May 
1999, and this document simply stated that the appellant 
would present her case at her personal hearing.  A travel 
board hearing was held at the RO before the undersigned in 
February 2000.  A careful review of the transcript of this 
hearing clearly indicates the appellant's disagreement and 
intent to appeal the RO's decision with respect to denial of 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

However, no testimony or argument was presented at this 
hearing, which expressed an intent to perfect an appeal with 
respect to the RO's denial of service connection for the 
cause of the veteran's death.  Testimony presented at the 
travel board hearing was exclusively directed toward 
arguments that the veteran should have been in receipt of a 
total disability rating for VA compensation purposes for 10 
or more years at the time of his death in September 1998.  
There was no evidence or argument submitted that the 
veteran's death in September 1998 was due to a disability 
incurred in service or was causally related to a service-
connected disability.  There being no substantive appeal on 
the issue of entitlement to service connection for the cause 
of the veteran's death, the Board lacks jurisdiction to 
address such issue.


REMAND

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 requires 
that the veteran be continuously rated totally disabled for a 
period of 10 or more years immediately preceding his death.  
The veteran was provided a total disability rating based upon 
individual unemployability (TDIU) due to various service-
connected disabilities effective in November 1991, and he 
died in September 1998.  He was, therefore, only in receipt 
of a total disability rating for six years and ten months at 
the time of his death.

The appellant contends that the veteran "should have" been 
entitled to a total rating soon after he underwent surgery in 
October 1983 for removal of a left cholesteatoma and an 
abscessed sigmoid sinus because the veteran thereafter 
developed vertigo, migraine headaches and other disabilities 
which collectively rendered him unable to work.

The evidence in the multi-volume claims folders presents an 
extensive and somewhat complex medical history, especially 
from the early 1980's forward.  Historically, the veteran was 
service connected in 1949 for a perforated left eardrum with 
a noncompensable evaluation.  In 1955, he was granted service 
connection for otitis media and left ear hearing loss, and 
each was assigned a 10 percent evaluation.  In 1960, the 
rating for hearing loss was reduced to noncompensable, the 
veteran appealed, and the appeal was denied by the Board.  
There was no further action until 1984, at which time the 
rating for hearing loss was increased to 10 percent.

Following the surgery mentioned above for cholesteatoma and 
abscessed sigmoid sinus, the veteran was granted service 
connection for vertigo and tinnitus secondary to inner ear 
disease.  The veteran appealed the initial evaluation which 
was then increased to 30 percent for the vertigo and 
tinnitus.  The veteran was also granted service connection 
for a generalized anxiety disorder, with a 10 percent 
evaluation effective from November 1983, and a 50 percent 
evaluation from November 1991.  The veteran was granted 
service connection for mixed migraine and tension headaches 
with a noncompensable evaluation from June 1985, but a 
30 percent evaluation was assigned from November 1991.  The 
veteran was also in receipt of 10 percent evaluations from 
September 1981 for left ear hearing loss, and from February 
1984 for chronic left ear otitis media.  The veteran had a 
50 percent combined evaluation from February 1984, and an 
80 percent combined evaluation from November 1991 and, based 
on collective service-connected disability, was found to be 
entitled to a total disability rating for individual 
unemployability effective from November 1991.  There was also 
an award of special monthly compensation under 38 U.S.C.A. 
§ 1114(s).

In Carpenter v. West, 11 Vet. App. 140 (1998), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that claimants seeking DIC under § 1318 are "given the right 
to attempt to demonstrate that the veteran hypothetically 
would have been entitled to receive a different decision on a 
service connection related issue ... based on evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable."  Id. at 145.  The Court further held that the 
appellant in Carpenter was "entitled to an adjudication of 
her DIC claim under § 1318 as though it were a claim brought 
by the veteran prior to his death."  Id. at 147.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
concluded that it was necessary to remand the case "for a 
determination, based upon evidence in the veteran's claims 
file or before VA at the time of the veteran's death, ... 
whether, had he brought a claim more than 10 years prior to 
his death, he would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death."  Id. at 312.

In Cole v. West, 13 Vet. App. 268 (1999), the Court 
summarized its precedents concerning § 1318, indicating that 
a VA claimant might receive § 1318 DIC under any of the three 
following theories:  

(1)  If the veteran was in actual receipt of 
compensation at a total disability rating for 10 
consecutive years preceding death; 

(2) if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error 
(CUE) in previous final RO decisions and certain 
previous final Board decisions, or; 

(3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the 
veteran's death and the laws then or subsequently made 
retroactively applicable, the veteran hypothetically 
would have been entitled to receive a total disability 
rating for a period or periods of time, when added to 
any period during which the veteran actually held such a 
rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  

Cole v. West, 13 Vet. App. at 274.

In Marso v. West, 13 Vet. App. 260 (1999), the facts were 
similar to those presented in the instant appeal.  In that 
case, as in the one presently before the Board, the veteran 
had applied earlier for TDIU (in this case, 1984), but that 
claim was denied.  Later (in this case, 1991), the RO granted 
the veteran increased disability evaluations, raising the 
combined overall disability evaluation to a level (consistent 
with 38 C.F.R. § 4.16(a)) sufficient for an award of TDIU 
(and granted TDIU effective with these other increased 
evaluations).  Subsequently, but before the veteran had been 
in receipt of TDIU for a period of 10 or more years, the 
veteran died.  In Marso, as in the present appeal, the RO 
denied the appellant's claim because the veteran's cause of 
death was not service connected and because the veteran had 
not been rated totally disabled for 10 continuous years 
immediately prior to his death.

However, the Court in Marso pointed out that the implementing 
regulation for § 1318(b) provides that, except with respect 
to benefits under the provisions of 38 U.S.C.A. § 1318 (and 
cases involving individuals whose VA benefits have been 
forfeited for treason or subversive activities), issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's life time (emphasis added).  See 
38 C.F.R. § 20.1106.  Before 38 C.F.R. § 20.1106 was 
promulgated, claims under § 1318(b) were not excluded from 
the general principle that issues in a survivor's claim for 
benefits would be decided without consideration of rating 
decisions during the veteran's life time.  38 C.F.R. 
§ 20.1106 became effective in March 1992 and the appellant's 
claim for DIC benefits in this case was received in October 
1998.  38 C.F.R. § 20.1106 is thus applicable to the present 
appeal and its effect is to require VA to adjudicate the 
appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318(b) by giving full consideration to all final rating 
decisions made during a veteran's lifetime.  That is, final 
rating decisions during the veteran's life time are 
controlling when determining if, under 38 U.S.C.A. § 1318(b), 
at the time of a veteran's death, he had been entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding the veteran's death.  The Court 
in Marso held that where a final VA determination had denied 
a veteran's total disability rating, so that the veteran had 
not been rated totally disabled for 10 continuous years prior 
to his death, a survivor under 38 U.S.C.A. § 1318(b) must 
demonstrate clear and unmistakable error (CUE) in the prior 
VA determination in order to establish eligibility under 38 
U.S.C.A. § 1318(b)(1).  The Court's recent decision in 
Timberlake v. Gober, 14 Vet. App. 122 (2000), states a 
similar conclusion based upon Marso.  

Because 38 C.F.R. § 20.1106 is applicable to the present 
appeal which was initiated by the appellant's claim in 
October 1998, and because there are one or more final rating 
decisions which denied the veteran a total disability rating 
so that the veteran had not been rated totally disabled for 
10 years continuously prior to his death, the appellant in 
the present case will need to demonstrate CUE in any final 
rating decision which acted to preclude the veteran from 
receiving a TDIU for 10 years prior to his death in order to 
prevail upon her claim for DIC benefits under 38 U.S.C.A. 
§ 1318(b).

A review of the written and testimonial materials presented 
to the Board in pursuance of the appellant's appeal 
demonstrates that she had not in the past been informed of 
the evidence necessary to successfully prosecute an appeal 
and she has not presented any cogent claim of CUE for the 
Board to address on appeal.  Accordingly, the Board will 
remand this case to provide the appellant and her 
representative with notice of the type of evidence and 
argument necessary to prevail on her appeal and to provide 
her with the opportunity of presenting such evidence or 
argument to the RO for initial consideration.

In Timberlake, the Court noted the requirements that a DIC 
claimant, who would seek to establish entitlement pursuant to 
a § 1318 CUE claim, must provide at least the following:  The 
date or approximate date of the decision sought to be 
attached collaterally, or otherwise provide sufficient detail 
so as to identify clearly the subject prior decision, and 
must indicate how, based on the evidence of record and the 
law at the time of the decision being attacked, the veteran 
would have been entitled to have prevailed so as to have been 
receiving a total disability rating for 10 years immediately 
preceding the veteran's death.  Supra at 135-136.  

It is well-settled law that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before VA, or the statutory and 
regulatory provisions were incorrectly applied.  
Additionally, the finding of CUE must be based on the record 
and the law that existed at the time that the challenged 
decision was issued.  Stated another way, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, the error must be undebatable and the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.

The provisions of 38 C.F.R. § 4.16 provide for the assignment 
of a total rating based upon unemployability resulting from 
service-connected disability.  This regulation provides that 
if there is only one disability, it must be rated 60 percent 
or more, but if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Further, this 
regulation provides that for the above purpose of one 
60 percent disability or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident may be considered as a single disability.  
See 38 C.F.R. § 4.16(a)(2).  This is certainly relevant in 
that it is clear from a review of the medical evidence on 
file that many, if not all, of the veteran's service-
connected disabilities appear etiologically related to the 
1983 surgery.  The RO did not find the veteran to have 
sufficient combination of disability to meet the schedular 
requirements for a TDIU at 38 C.F.R. § 4.16 until November 
1991, the effective date of increased evaluations for 
generalized anxiety disorder and mixed migraine and tension 
headaches, which were relied upon in the RO's allowance of 
TDIU also with an assigned effective date of November 1991.  

Additionally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  The regional office 
(RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should associate any 
vocational rehabilitation and counseling 
folders concerning the veteran with the 
records assembled for appellate review.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  After completion of the above 
development, the RO should then 
adjudicate and decide de novo any issue 
or issues of CUE presented by the 
appellant for review.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case, to include vocational rehabilitation 
and counseling records for the veteran, should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

